            Case: 1:18-cr-00109-TSB Doc #: 93 Filed: 04/01/19 Page: 1 of 1 PAGEID #: 560



AO 442 (Rev 11/11) Arrest Warrant
                                                                                                                           filed
                                                                                                                      RICHARD W WAcn
                                                                                                                       ILhKK Ui
                                          United States District Court im jui 25 pm 3:25
                                                                         for the
                                                                                                                                                 COURT
                                                              Southern District of Ohio                             -tOUTHtRN DIST OHin
                                                                                                                    '•vest OIV CIMnNNATl
                  United States of America
                                  V.

                                                                                    Case No. 1:18-cr-00109(12)
                      SETH NEZAT,
        a/k/a "Andrew Johnson," a/k/a "Andrew Butler,"
              a/k/a "Jason," a/k/a "Kyle Walker"                                                                                          OD
                                                                                                                       -a u'> cr
                                                                                                                                          ^       c:0--
                                                                                                                                          3»"     r  C>
                             Defendant                                                                                                    -TU     rv?lL-
                                                                                                                       *•". -• ~T:'
                                                                                                                                      •



                                                         ARREST WARRANT
                                                                                                                                                      • '':szn]
                                                                                                                                          -o      ;     , -ilZ   '
To:       Any authorized law enforcement officer                                                                                          zs.     ' •    'v.,


                                                                                                                                          CO      c.At

          YOU ARE COMMANDED to arrest and bring beforea United States magistrate judge without unnece'S^iy delay
                                                                                                                                          O';?
(nante ofperson to be arrested)        SETH NEZAT
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment              • Information         • Superseding Information                  • Complaint
•     Probation Violation Petition           O Supervised Release Violation Petition             •Violation Notice                • Order of the Court

This offense is briefly described as follows:


                                       18 U.S.C. § 1962(d) - Conspiracy to Participate in Racketeering Activity

                                                    [SEE ATTACHED INDICTMENT]




Date:        7/25/2018
                                                                                                 Issuing officer's signal

City and state:       CINCINNATI, OHIO                                             Richard W. Nagel, Clerk, U.S.
                                                                                                   Printtd mane and title


                                                                         Return

          This
          I itio warrant
                 waiioitv was
                          wao received
                              iwvwivwu on
                                       wii fdajej
                                           luutv/       I ^         8^
                                                                i * ^        ,i and
                                                                                atiu the
                                                                                     iiiw person
                                                                                          pwiswii was
                                                                                                  was arrested
                                                                                                      asivatwu on(date)
                                                                                                                 fuuiK/

    (cil)- and stale) pT                                          UJCtR. to               Cte^c.i &/\i                        .

Date:                                                                                                              T).orr;
                                                                                                 Arresting officer's signature

                                                                              A • /.oPTTS QcfeM
                                                                                                    Printed name and title
